 



Exhibit 10.57



JTC(L) 3279/199/DL/mh   (JTC LOGO) [a33657a3365705.gif]

20 December 2005

                      JTC Corporation TRIO-TECH INTERNATIONAL PTE LTD       The
JTC Summit BLK 1008 TOA PAYOH NORTH       8 Jurong Town Hall Road #03-09      
Singapore 609434
SINGAPORE 318996
      contact    
 
      centre hotline   1800 568 7000  
(ATTN: JALENE NG)
  BY LUM   main line   (65) 6560 0056  
 
      facsimile   (65) 6565 5301  
 
      website   www.jtc.gov.sg

Dear Sirs,
OFFER OF TENANCY OF ROOFTOP SPACE KNOWN AS PRIVATE LOT A0618406 (ANCILLARY) FOR
THE INSTALLATION OF 1 COOLING TOWER AT ROOF-TOP OF BLK 1008 TOA PAYOH NORTH
SINGAPORE 318996 (AREA : 13.35 SQUARE METRES)

1.   We are pleased to offer a tenancy of the Premises ( as hereinafter defined
) subject to the following covenants, terms and conditions in this letter and in
the annexed Memorandum of Tenancy (“ the Offer”):   1.01   Location and Area:  
    The area of 13.35 square metres only as delineated and edged in the plans
attached hereto (the “Premises”) on the roof top of the building known as BLK
1008 #03-07/08 TOA PAYOH NORTH SINGAPORE 318996 (the “Building”).   1.02   Term
of Tenancy:       2     year(s) 2 month(s) 15 day(s) (“the Term”) with effect
from 16 September 2005 (“the Commencement Date”).   1.03   Building Rent:      
$1.87 per square metre per month of the Premises (“Building Rent”) to be paid
without demand and in advance without deduction on the 1st day of each month of
the year (i.e. 1st of January, February, March, etc.). The first payment shall
be made on 16 October 2005. We reserve the right to revise the Building Rent
from time to time.

(LOGO) [a33657a3365706.gif]     (LOGO) [a33657a3365707.gif]     (LOGO)
[a33657a3365708.gif]

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

1.04   Reinstatement Deposit:       You shall pay to us a reinstatement deposit
of $2,000.00 without demand at the time of acceptance of this offer as security
against any breach of the covenants, terms & conditions in the tenancy.   1.05  
Tenancy Agreement:       Upon due acceptance of the Offer in accordance with
paragraph 2, you shall have entered into a tenancy agreement with us (“the
Tenancy”) and will be bound by the covenants, terms and conditions thereof.    
  In the event of any inconsistency or conflict between any covenant, term or
condition of this letter and the Memorandum of Tenancy, the relevant covenant,
term or condition in this letter shall prevail.   1.06   Security Deposit/
Banker’s Guarantee:      
Ordinarily we would require a tenant to lodge with us a security deposit
equivalent to three (3) months’ rent and service charge. However, as an
off-budget measure and as payment by GIRO has been made a condition with which
you must comply under clause 3 of this letter, you shall, at the time of your
acceptance of the Offer, be required to place with us a deposit equivalent to
one (1) month’s’ Rent and Service Charge (“Security Deposit”) as security
against any breach of the covenants, terms and conditions in the Tenancy, as
follows :

  (a)   The Security Deposit may be in the form of cash and/ or acceptable
Banker’s Guarantee in the form attached (effective from 16 September 2005 to 29
February 2008) and/ or such other form of security as we may in our absolute
discretion permit or accept.     (b)   The Security Deposit shall be maintained
at the same sum throughout the Term and shall be repayable to you without
Guarantee, as the case may be, subject to appropriate deductions or payment to
us for damages or other sums due under the Tenancy.     (c)   If the Service
Charge is increased or any deductions are made from the Security Deposit, you
shall immediately pay the amount of such increase or make good the deductions so
that the Security Deposit shall at all times be equal to one (1) month’s Rent
(at the rate payable in the third year of the Term) and Service Charge.     (d)
  If at any time during the Term, your GIRO payment is discontinued, then you
shall place with us, within two (2) weeks of the date of discontinuance of your
GIRO payment, the additional sum equivalent to two (2) months’ Rent and Service
Charge, so that the Security Deposit shall at all times be equal

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

      to three (3) months’ Rent (at the rate payable in the third year of the
Term) and Service Charge for the remaining period of the Term.     (e)   If at
any time during the Term the off-budget measure is withdrawn you shall, if
required in writing by us, also pay to us the additional sum equivalent to two
(2) months’ Rent and Service Charge, so that the Security Deposit shall at all
times be equal to three (3) months’ Rent (at the rate payable in the third year
of the Term) and Service Charge for the remaining period of the Term.

1.07   Mode of Payment:       Except for the payment to be made with your letter
of acceptance pursuant to paragraph 2 of this letter, which payment shall be by
non-cash mode (eg cashier’s order, cheque etc), during the Term, you shall pay
Building Rent and GST at prevailing rate by Interbank GIRO or any other mode to
be determined by us.       However, pending finalisation for the GIRO
arrangement, you shall pay Building Rent, with GST at prevailing rate thereon as
they fall due by cheque.   1.08   Permitted Use:       Subject to clause 1.11,
you shall at all times use the whole of the Premises for the purpose of
Installation of 1 Cooling Tower and for no other purpose whatsoever.   1.09  
Approvals       The Tenancy is subject to approvals being obtained from the
relevant governmental and statutory authorities.   1.10   Preparation and
Submission of Plans:

  (a)   No alteration, addition, improvement, erection, installation or
interference to or in the Premises or the fixtures and fittings therein is
permitted without our prior written consent and the approval of the relevant
governmental and statutory authorities. Your attention is drawn to clauses 2.10
to 2.19 and 2.34 of the Memorandum of Tenancy.     (b)   You shall be required
to engage a qualified architect or engineer to prepare and submit plans showing
the layout of all installations including any alterations and additions which
you may wish to make.     (c)   No work shall commence until the plans have been
approved by us and the relevant governmental and statutory authorities.     (d)
  You are to engage a registered electrical consultant to submit two sets each
of electrical single-line diagrams and electrical layout plans (in an

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

      envelope) to and in accordance with the requirements of our Facilities
Management Section, Operations Support Department, Customer Services Group for
endorsement before an application is made to SP Services Ltd to open an account
for electricity connection. Please contact our Facilities Management Section at
Blk 25 Kallang Avenue #05-02 Kallang Basin Industrial Estate Singapore 339416
direct for their requirement.         Upon approval you shall engage a
PUB-licenced electrical worker/contractor to carry out the installation. Your
electrical contractor shall carry out the necessary wiring works for the tapping
of electricity from the switchroom to your equipment. You shall apply and liaise
with Power Grid (PG) on the installation and connection of PG’s kilowatt-hour
meter. All costs shall be borne by you.

1.11   Final inspection:       You shall ensure that final inspection by us of
all installations is carried out and our approval of the same is obtained before
any operations in the Premises may be commenced.   1.12   Special Conditions:

  (a)   Roof Top Premises:         You shall comply and ensure compliance with
the following restrictions:

  (i)   You shall not puncture the roof slab and your equipment and
installations shall not exceed the floor loading of 3 KiloNewtons per square
metre.     (ii)   We shall not be liable for any loss or damage that you may
suffer from any subsidence or cracking of the roof slabs and aprons of the
Building.

  (b)   Installation purpose:

  (i)   Without prejudice to clause 2.13 of the Memorandum of Tenancy, the base
station shall not cause interference or disturbance to other equipment nearby
and your antennae shall be installed away from existing TV antenna or
communication equipment. Your antenna system shall not cause electro-magnetic
interference to other equipment.     (ii)   You shall engage your own licensed
electrical worker to maintain your electrical installation.     (iii)   You
shall be responsible for the connection or the installation of lightning
protection system to your equipment.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

  (iv)   During the installation of your equipment (“the installation works”),
you shall not cause excessive noise that would annoy or disturb occupants of the
Building or surrounding area. We reserve the right to specify when the
installation works are to be performed.     (v)   You shall maintain your
installations in good condition at all times.

(c)   Reinstatement:

  (i)   You shall be responsible for reinstating any damage caused to our
property or our tenant’s properties resulting from your installation works and
shall indemnify us against all damages, losses or third party claims arising
from the installation works and the use of your installations.

(d)   Take over Fixtures and Fittings:       If you are taking over Premises in
its existing state and condition, including all the fixtures and fittings
installed (“the Said Installations”) then:-

  (i)   You shall accept the Premises including the Said Installations in its
condition existing at the Commencement Date or the date on which you have
possession of the premises, whichever is the earlier (“the Control Date”).    
(ii)   You are to immediately or within such period stipulated in writing by us,
at your own cost and expense, ensure:-

  I.   that the Said Installations have been approved by us and that plans on
the Said installations have been submitted to and approved by us ;     II.  
that the Said Installations comply fully with all guidelines and requirement of
the Building Control Division and other Authorities prevailing at the Control
Date;     III.   that such or all of the Said installations not approved under
(I) or (II) are demolished and removed.

  (iii)   at the termination of the Term ( by expiry or otherwise), you shall
remove the Said Installations, and reinstate the Premises in accordance with
clause 2.32 of the Memorandum of Tenancy.

(e)   Security of the Premises:       You shall be responsible for the security
and safety of the Premises and the Cooling tower and air-conditioning
installation at all times during the Tenancy and shall not hold us responsible
or liable in any respect thereto.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

(f)   Determination of Tenancy:       The Tenancy of the Premises may be
determined at any time in the following manner:-

  (i)   We may give a three (3) months’ prior written notice of termination to
you;

    OR

  (ii)   at the determination (by expiry or otherwise) of your tenancy of the
factory unit known as BLK 1008 #03-07/08 TOA PAYOH NORTH S(318996) (the
“Principal Units”) in respect of which the Cooling tower and air-conditioning
installation serve.

    In either event, we shall not be held responsible or liable for any cost,
damages, loss or expense arising therefrom and you shall be responsible for the
Building Rent of the Premises until the determination date of the tenancy.

  (iii)   Upon termination of the tenancy by expiry or otherwise, you are
required to remove your equipment and other installations and reinstate the roof
top area to our satisfaction, at your own cost.

(g)   Third Party Rights:         A person (which term includes a body
corporate) who is not a party to this Tenancy shall have no right under the
Contracts (Rights of Third Parties) Act (as amended or revised from time to
time) to enforce the covenants, terms or conditions of this Tenancy.

1.13   Amendments to the Memorandum of Tenancy:       The following Covenants
and Conditions in the Memorandum of Tenancy i.e. clause 2.18, 4.02 (a)(ii) and
4.03 (a)(ii) shall be deleted and replaced as follows:   “2.18   Emergency
Lighting:       Subject to clauses 2.12, 2.13 and 2.14, you shall, if required
by us, install emergency lighting at such locations in the Premises as may be
determined by us. ”   “4.02(a)(ii)   on the Tenant by registered or ordinary
post to or by leaving or affixing it at the business address, the Premises or
the Principal Unit/s

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

    NOTWITHSTANDING THAT it is returned by the post office undelivered;”  
“4.03(a)(ii)   the Tenant by registered post to or by leaving or affixing it at
the business address, the Premises or the Principal Unit/s NOTWITHSTANDING THAT
it is returned by the post office undelivered. ”   1.14   Exemption of Stamp
Duty:       As your average rent for a whole year does not exceed $1,000, stamp
duty would be exempted. However, please note that the exemption of stamp duty is
subject to IRAS’s confirmation. Although stamp duty will not be collected as
part of acceptance of this offer, you shall remain liable for payment of all
stamp duty arising from this tenancy, should it subsequently be determined to be
payable.”   1.15   Option for renewal of tenancy:

  (a)   You may within 3 months before the expiry of the Term make a written
request to us for a further term of tenancy     (b)   We may grant you a further
term of tenancy of Premises upon mutual terms to be agreed between you and us
subject to the following :

  (i)   there shall be no breach of your obligations at the time you make your
request for a further term;     (ii)   our determination of Building Rent having
regard to the market rent of the Premises at the time of granting the further
term, shall be final;     (iii)   we shall have absolute discretion to determine
such covenants, terms and conditions, but excluding a covenant for renewal of
tenancy; and     (iv)   there shall not be any breach of your obligations at the
expiry of Term.

2.   Mode of Acceptance:       This offer shall lapse if we do not receive the
following by 13 January 2006:

  i)   Duly signed letter of acceptance of all covenants, terms and conditions
in the tenancy. (please see Appendix 1); and     ii)   Payment of the sum set
out as shown in Appendix 2.

3.   Please note that payments made prior to your giving us the other items
listed above may be cleared by and credited by us upon receipt. However, if the
said other items are not forthcoming from you within the time stipulated herein,
the Offer shall lapse and there shall be no contract between you and us arising

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

    hereunder. Any payments received shall then be refunded to you without
interest and you shall have no claim of whatsoever nature against us.   4.  
Variation to the Tenancy:       This letter and the Memorandum of Tenancy
constitute the full terms and conditions governing the Offer and no terms or
representation or otherwise, whether express of implied, shall form part of the
Offer other than what is contained herein. Any variation, modification,
amendment, deletion, addition or otherwise of the terms of the Offer shall not
be enforceable unless agreed by both parties and reduced in writing by us.

      Yours faithfully
 
    -s- Daphnel Loy [a33657a3365710.gif] Daphne Loy (Ms) Assistant Manager
(Lease Management) Flatted Factory & Business Park Department Customer Services
Group
DID
  : 68833688
HP
  : 90109912
FAX
Email
  : 68855936
: loyhyd@jtc.gov.sg

Encl

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]
Appendix 2
The total amount payable is as follows:

                              Amount   + GST
Building Rent at $1.87 per sqm per month on 13.35 sqm for the period 16
September 2005 to 31 January 2006
          $ 112.32     $ 5.62  
Rent Payable (inclusive of GST)
                $117.94      
Deposit equivalent to three (3) months’ Building Rent (or Banker’s Guarantee
provided in accordance with sub-paragraph 1.06 above)
  $ 74.88                  
Less:
  $ 49.92     $ 24.96          
Deposit equivalent to two (2) months’ Building Rent (Off-budget Measure)
                       
Reinstatement Deposit
  $ 2,000.00     $ 2.000.00          
Total Rent Payable
          $ 2,142.90          

Alternatively, please let us a cheque of $117.94 and a Banker’s Guarantee for
the sum of $2,024.96.

 